DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 01/04/21.
The application has been amended as follows: 
In the claims:
At claim 7 "The ignition coil" will read --The ignition coil for an internal combustion engine--.
At claim 9 lines 5 and 6 "third portions" will read --second portions--.
At claim 9 lines 5-6 "the second portion" will read --the third portion--.

Allowable Subject Matter
Claims 3-7, 9-11 and 14 are allowed.
The following is an Examiner’s statement of reasons for allowance:
MATSUBAYASHI (US 7,777,604) is considered to be the closest prior art of record.
Regarding claim 3, MATSUBAYASHI discloses an ignition coil (i.a. Fig. 1) for an internal combustion engine comprising: 
a case (1) in which component parts (i.a. 10) are disposed and which has an opening portion (3); 
a connector (23; col. 6 lines 57-58, col. 11 lines 52-54) which is used to achieve an electrical connection with an external device (implied, secondary output, col. 6 lines 47-48 and 57-58); 

a retainer (4) which retains an external connecting member (implied) joined to the connector (col.  6 lines 47-48, col. 10 lines 56-58), 
wherein the retainer is mechanically discrete from the case (Fig. 1) and also from the connector (terminal “connector” 23 is connected to the H/T tower “retainer” 4, col. 11 lines 52-54, i.e. the connector 23 and the H/T tower are connected due to being mechanically discrete) and secured to an attachment wall that is at least one of a wall of the case which constitutes the opening portion (3) and a wall attached to the opening portion (optional limitation), and 
wherein a portion of the retainer is embedded in the resinous member (in Fig. 1 a groove around the perimeter of 4 is visible, col. 6 lines 61-65 implies at least the inside edge of the groove is embedded in the resin),
wherein the ignition coil further comprises a resin-exposing opening portion (Fig. A below) which is defined by at least a part of the opening portion (3) and exposes an exposed surface (Fig. A) of the resinous member (implied col. 6 lines 61-65), the resin-exposing opening portion extending around an entire circumference of the exposed surface (Fig. A), and wherein the retainer (4) is mechanically discrete from the wall of the case constituting the resin-exposing opening portion (Fig. A), the retainer being secured from the resin-exposing opening portion to the attachment wall constituting the resin-exposing opening portion (Fig. A).
The prior art fails to teach or render obvious the claim limitation “wherein the retainer includes a clip formed by a first portion, a second portion, and a third portion, the first portion being disposed inside the case and at least partially embedded in the resinous member, the second portion holding the attachment wall along with the first portion, the third portion connecting between the first portion and the second portion and being located on an opened end of the resin exposing opening portion of the attachment wall, the clip being of a U-shape and opening facing in a direction farther away from the opened end of the resin-exposing opening portion, and wherein the retainer also includes a fourth portion which constitutes a gripper which is of a U-shape and retains the external connecting member” in the manner defined in claim 3.
[AltContent: arrow][AltContent: textbox (SECOND SIDE WALL)][AltContent: textbox (SIDEWALL)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (EXPOSED SURFACE)][AltContent: arrow][AltContent: textbox (RESIN-EXPOSING OPENING PORTION)][AltContent: ]
    PNG
    media_image1.png
    917
    803
    media_image1.png
    Greyscale

Figure A Annotations of MATSUBAYASHI Fig. 1.
Regarding claim 14, MATSUBAYASHI discloses an ignition coil (i.a. Fig. 1) for an internal combustion engine comprising: 
a case (1) in which component parts (i.a. 10) are disposed and which has an opening portion (3); 

a resinous member (insulating resin, col. 6 line 61) which is disposed in the case (col. 6 lines 61-65); and 
a retainer (4) which retains an external connecting member (implied) joined to the connector (col.  6 lines 47-48, col. 10 lines 56-58), 
wherein the retainer is mechanically discrete from the case (Fig. 1) and also from the connector (terminal “connector” 23 is connected to the H/T tower “retainer” 4, col. 11 lines 52-54, i.e. the connector 23 and the H/T tower are connected due to being mechanically discrete) and secured to an attachment wall that is at least one of a wall of the case which constitutes the opening portion (3) and a wall attached to the opening portion (optional limitation), and 
wherein a portion of the retainer is embedded in the resinous member (in Fig. 1 a groove around the perimeter of 4 is visible, col. 6 lines 61-65 implies at least the inside edge of the groove is embedded in the resin),
the attachment wall (surrounding 3) forms a first side wall of the case (Fig. A above),
the case includes a second side wall (Fig. A) which is perpendicular to the first side wall of the case (Fig. A).
The prior art fails to teach or render obvious the claim limitation “an opening is defined in the second side wall and engages an attachment wall of the connector such that the attachment wall of the connector is perpendicular to the first side wall of the case” in the manner defined in claim 14.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747